Motion Granted and Continuing Abatement Order filed October 29, 2020.




                                         In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00399-CV
                                   ____________

                             IVAN PEREZ, Appellant

                                          V.

                         CITY OF HOUSTON, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70048

                    CONTINUING ABATEMENT ORDER

      On July 21, 2020, we abated this appeal until September 8, 2020, upon
Appellant’s Unopposed Motion to Abate stating the parties agreed to abate to
pursue settlement. On September 22, 2020, we granted a second motion to abate,
which expired on October 22, 20120. On October 16, 2020, the parties filed an
agreed motion to extend abatement, stating that the parties were still engaged in
productive settlement discussions and requesting that we continue the abatement
of this appeal. The motion is granted.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 4, 2021. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                  PER CURIAM



Panel Consists of Justices Spain, Hassan, and Poissant.